UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1181



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          versus


ATLANTIC INDEMNITY COMPANY; MARVIN QUINN;
SANDRA FISHER; JOSEPH FISHER; LYNDA SINK; SHAY
CAMPBELL; JAMIE COLE; CAROLE BERNARDO; STEVE
FRAZELLE; DIANE GREENE; HERRINGS INSURANCE
COMPANY; MARY HERRINGS; BRANCH BANKING & TRUST
COMPANY; JAMES HERRINGS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-01-147-4-H)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Raymond Earl Dunn, Sr.,
DUNN, DUNN & STOLLER, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Johnson Willis appeals the district court’s order

denying   relief     on    his    42    U.S.C.A.   §   1983    (West    Supp.   2001)

complaint and dismissing his state law claims.                   We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.      Willis    v.    Atlantic      Indemnity    Co.,    No.     CA-01-147-4-H

(E.D.N.C. Jan. 16, 2002).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court    and   argument      would    not   aid   the

decisional process.




                                                                             AFFIRMED




                                            2